                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

IN RE:                                      §
                                            §      CASE NO. 20-10032
XS RANCH FUND VI, L.P.                      §
                                            §
DEBTOR.                                     §      CHAPTER 11


 NOTICE OF ORDER SUSPENDING PROCEEDINGS IN THE ABOVE-CAPTIONED
                              CASE

       PLEASE TAKE NOTICE that a related case filed by the above-captioned debtor is

pending in the U.S. Bankruptcy Court for the Northern District of California, Case No. 16-31367

(the “California Bankruptcy Case”).

       PLEASE TAKE FURTHER NOTICE that the Court in the California Bankruptcy Case

has issued an Order staying (the “Stay”) the proceedings in the above-captioned case. A copy of

the foregoing Order Suspending Proceedings in Related Case is attached hereto as Exhibit A.

       PLEASE TAKE FURTHER NOTICE that the foregoing Stay is pending determination

of the Joint Motion to Change Venue that was filed on January 16, 2020 in the California

Bankruptcy Case and which is set for hearing in the California Bankruptcy Case on January 22,

2022 at 2:00 p.m. A separate notice regarding the hearing in the California Bankruptcy Case is

being served.

Dated: January 16, 2020
       San Antonio, Texas
                                        /s/ Eric Terry
                                        Eric Terry (TX Bar No. 00794729)
                                        ERIC TERRY LAW, PLLC
                                        3511 Broadway Street
                                        San Antonio, Texas 78029
                                        Telephone:     (210) 468-8274
                                        Facsimile:     (210) 319-5447

                                        Proposed Counsel to the Debtor and Debtor in
                                        Possession


                                                                                        Page 1
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document was

served via the Court’s ECF system on January 16, 2020 and via U.S. First Class Mail, postage

paid, and/or by email on or before January 17, 2020 to the parties on the attached creditor

matrix and to all parties that have requested ECF notification in this matter.




                                                   /s/ Eric Terry
                                                       Eric Terry




                                                                                              Page 2
